The finding of neglect is supported by a preponderance of the evidence (Family Ct Act § 1046 [b] [i]), including the police officer’s testimony that respondent had assaulted her in the infant child’s presence (see Family Ct Act § 1012 [f] [i] [B]; Matter of Eugene L. [Julianna H.], 83 AD3d 490 [1st Dept 2011]; Matter of Gianna C.-E. [Alonso E.], 77 AD3d 408 [1st Dept 2010]). There is no basis to disturb the Family Court’s credibility findings or to conclude that the officer’s testimony was tailored to avoid constitutional concerns (see Matter of Kelly A. [Ghyslaine G.], 95 AD3d 784, 784 [1st Dept 2012]).
The Family Court properly denied respondent’s application for a suspended judgment, because she had not yet completed the required services (see Matter of Shaqualle Khalif W. [Denise W.], 96 AD 3d 698, 699 [1st Dept 2012]). Concur — Tom, J.P, Andrias, Saxe, DeGrasse and Manzanet-Daniels, JJ.